Citation Nr: 1743569	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected bipartite of the left patella.

2.  Entitlement to an initial compensable rating for service-connected bipartite of the left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2017.  A copy of that hearing transcript has been associated with the file.

During the February 2017 hearing testimony, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Veteran originally filed a substantive appeal for a compensable rating for his left patella disorder in May 2009.  On July 13, 2011, VA received written notice from the Veteran's representative of the Veteran's desire to withdraw his pending appeals, including his appeal for a compensable rating for his left patella disorder.  Simultaneously, according to the VA time stamp, VA received a claim for a compensable rating for the left patella disorder from the Veteran.  Resolving reasonable doubt in favor of the Veteran regarding conflicting filings, the Board determines that the appeal for a compensable rating for his left patella disorder was not withdrawn.  Therefore, as reflected on the title page, the claim before the Board is entitlement to an initial compensable rating for service-connected bipartite of the left patella.  See DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for left knee arthritis, to include as secondary to service-connected bipartite of the left patella; and entitlement to an initial compensable rating for service-connected bipartite of the left patella.

According to the Veteran, he has received treatment relevant to his claims at the VA medical Center in Charleston, West Virginia, and Huntington, West Virginia.  See, e.g., February 2017 Hearing Testimony.  Those records do not appear to be associated with the claims file.  On remand, those records must be obtained.

During an April 2012 VA examination, the examiner diagnosed the Veteran with left knee bipartite patella; left knee arthralgia; and bilateral knee degenerative joint disease.  The examiner determined that the degenerative joint disease of the Veteran's left knee was less likely than not due to or caused by the Veteran's service-connected bipartite of the left patella, finding it was more likely than not related to the Veteran's occupation as a firefighter.  While the examiner did state that the two conditions were "totally unrelated," he did not offer a further explanation concerning whether the degenerative joint disease was at least as likely as not aggravated by the service-connected bipartite of the left patella.  Therefore, the Board finds the April 2012 VA opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran underwent VA examinations to evaluate the bipartite of the left patella in August 2007 and April 2012.  During those examinations, the Veteran underwent initial and repetitive use range of motion testing of his left knee.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issue of the bipartite of the left patella is therefore also remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

Finally, the Board notes that the Veteran has at least three different diagnoses involving the left knee: left knee bipartite patella; left knee arthralgia; and left knee degenerative joint disease.  On remand, a VA examination is needed to determine if the symptoms of the Veteran's left knee disorders can be distinguished among the left knee disorders.  See Mittlieder v. West, 11, Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records, including complete records from the VA medical Centers in Charleston, West Virginia, and Huntington, West Virginia.

2.  Thereafter, schedule the Veteran for a VA examination to address the current severity of the bipartite of the left patella.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both knees in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

The examiner should also note any functional limitation caused by the bipartite of the left patella.  The examiner must also address the following questions:

(a) Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected bipartite of the left patella aggravated (i.e., caused an increase in severity of) his diagnosed left knee arthritis?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left knee arthritis (i.e., a baseline) before onset of the aggravation.

(b)  Is it possible to distinguish the symptoms of the Veteran's left knee disorders?  The examiner should address all of the Veteran's diagnosed left knee disorders, including left knee bipartite patella; left knee arthralgia; and left knee degenerative joint disease; and determine, if possible, which symptoms are caused by which disorders.

In evaluating the symptoms, the examiner must address the Veteran's November 2011 statement regarding his left knee symptoms, including cracking, popping, stiffness, swelling, and impact of activity.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any benefits are not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




